ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting claims numbered 26. to 35, inclusive, in appellant’s application. Claim No. 32 is sufficiently illustrative and is here reproduced:
“32. The method of receiving and amplifying high frequency oscillations whereby the incoming energy is utilized to produce oscillations of a different locally predetermined high frequency which are then amplified and the resultant energy utilized to produce oscillations of a second different, locally determined, high frequency, which are then amplified, detected, and indicated.”
These claims were copied from the patent to Armstrong, No. 1,342,885, filed February 8, 1919. As the present application was filed August 12, 1918, it is apparent that, if there was interfering subject-matter, the Armstrong patent was inadvertently issued.
The Assistant Commissioner ruled that Armstrong had in mind the employment of very high frequency, and he therefore read that limitation into the claims. But, over and over again, we have ruled that claims must be given the broadest interpretation which they reasonably will support, and that a party will not be permitted to narrow his claims to suit the exigencies of a particular situation. Miel v. Young, 29 App. D. C. 481; Lindmark v. Hodgkinson, 31 App. D. C. 612; Cox v. Headley, 49 App. D. C. 341, 265 F. 981. The party who states his claims before the Patent Office in broad language is not in a position, when thrown into interference, to read limitations into them. The reason is obvious. If he has asked too much, he may reform his claims in an appropriate proceeding. When he takes claims broader than his invention, however, he thereby is enabled unduly to harass the public.
The Examiners in Chief, in. their first decision, had no difficulty in finding that applicant’s disclosure was sufficiently broad to entitle him to make these claims, and their later decision was based upon a ruling in another case, which they conceived to be in conflict with their earlier decision here. In the earlier decision they said: “The
Examiner further holds that the claims, if construed to read on appellant’s disclosure, are anticipated by the prior art. However, it appears from the Examiner’s answer, as well as from appellant’s brief, that some modification of the references at least is essential in order to literally meet the terms of the appealed claims, and it further appears from a comparison of Levy’s disclosure with that of Armstrong that their constructions, so far as the claims here under consideration are concerned, are substantially the same, and are inherently capable of the same uses.”
In his opinion the Assistant Commissioner said that, “notwithstanding the small change necessary to adapt applicant’s apparatus to carry out Armstrong’s method, it is believed applicant lacks a disclosure of a conception of that method.”
It appearing that the Assistant Commissioner failed to give these claims the broad interpretation of which they reasonably were capable, and that when so interpreted they probably would have been allowable to the applicant, we follow our usual course and resolve any doubt in applicant’s favor.
The decision is reversed.
Reversed.